DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4-14-2022 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 4-14-2022 was filed after the mailing date of the Final Office Action on 1-12-2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.



Response to Amendment
The amendments filed on 4-12-2022 have been fully considered and are addressed in the instant Office Action. 
Claim 14 has been amended.
Claims 1, 4, and 7-14 are currently pending and are rejected as explained in the instant Office Action below.

Response to Arguments
Applicant's arguments filed 4-12-2022 have been fully considered and are addressed in the Examiner’s response below.  . 


Regarding the Applicant’s arguments on page 9, lines 2-11, the Applicant’s citations of the original discourse as filed appear to provide sufficient support and the Applicant’s arguments are persuasive, therefore, the previous 112(a) rejections of claims 1, 9, and 10 have been withdrawn. 

Regarding the Applicant’s arguments on page 9, lines 12-27, the Examiner notes that the 112(a) Written Description rejections were not directed towards rejecting the functional language per se, but instead directed towards the steps described by the functional language. Regardless, the rejections have been withdrawn for the reasons indicated supra. 

Regarding the Applicant’s arguments on page 10, lines 1-15, the Examiner notes that the Applicant’s arguments are persuasive in view of the Applicant’s agreement with the Examiner’s interpretation of the prior art in view of known mathematical relationships, therefore, the previous 112(a) rejections of claims 1, 9, and 10 have been withdrawn. 

Regarding the Applicant’s arguments on page 10, lines 16-29, and page 11, lines 1-7, the Applicant’s citations of the original discourse as filed appear to provide sufficient support and the Applicant’s arguments are persuasive.


The previous 112(a) rejections of claims 1, 9, 10 and 12 have been withdrawn in view of the Applicant’s arguments, which are persuasive. 
The 112(b) rejections have been withdrawn in view of the Applicant’s arguments, which are persuasive

      
Regarding the Applicant’s arguments on pages 11, lines 23-27, page 12, lines 1-5, the Examiner notes that Furuhata clearly shows in Fig. 4 that the “Route guidance”, “Hazard location information” and “Business information” have relative priority to each with respect to the “Weight” of each message, wherein the “Route guidance” is always relative to the “guidance location”. Therefore, the output priorities of the “Hazard location information” and “Business information” are still determined based on the vehicle’s relative distance to the guidance location.  

Regarding the Applicant’s arguments on pages 12, lines 6-30, and page 13, lines 1-4, the Examiner asserts that any situation where the priority of the hazard is decreasing or no longer present would anticipate a situation where the system taught by Furuhata would not determine overlapping voice messages for that hazard, wherein the overlapping messages include the Route guidance voice message, the Hazard Location voice message, and the Business information voice message, as seen in at least Fig. 7 of Furuhata. Therefore, Furuhata anticipates a situation where the vehicle is driving away from a hazard location, thus lowering the priority of the Hazard Location voice message until Hazard Location voice message is no longer considered to overlap with the Route guidance location message. 

Regarding the Applicant’s further arguments on page 13 regarding the temporary route, the Examiner notes that Miyake has been withdrawn based on the Examiner’s updated search. Therefore, the Applicant’s arguments are moot. 

Regarding the Regarding the Applicants arguments on page 14 directed towards claim 8, the Examiner notes that claim 8 does not recite a server at all. Furthermore, Furuhata clearly states that the hazard information is received from the server in para.[0041], wherein the hazard data is related to the hazard data on the map. Furthermore, it was well-known in the art at the time of the invention for navigation devices to display icons, wherein Furuhata explicitly displays the hazard information on a map with the guide route that the vehicle is currently travelling on, as seen in at least para.[0098].

Regarding the Applicants arguments on pages 14-15 directed towards claim 11, the Examiner notes that para.[0111] states that the messages are output in sequence, which means that one message is completed before the next message is started. Furthermore, Furuhata anticipates a situation where the priority of a voice message is higher than the priority of a voice guidance output. 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 9, and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 9, and 10, the current specification does not provide sufficient written description that supports or describes the limitations the directed towards determining whether the “recommended route is not set”. 
It appears that the original disclosure as filed fails to disclose how to “set” the recommended route, and further fails to disclose what system element, if any, is performing the step of “setting” the recommended route. Furthermore, it appears that the original disclosure as filed fails to provide any processes or steps that are used and/or required to “set” the recommended route. Therefore, it is unclear what it means to “not set” the recommended route. 
Claims 1, 9, and 10 defines the invention in functional language by specifying a desired result, such as determining whether a recommended route is “not set” based, but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. Simply stated, describing a function/algorithm only by the desired results fails to disclose how the results, such as setting a recommended route, are obtained.
It is noted that the current specification does not satisfy the written description requirement under 112(a) by merely stating that one of ordinary skill in the art could devise an algorithm/process to perform the specialized recited functions of the claims.
In order to satisfy written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
	Any claims dependent upon claims 1, 9, and 10 are rejected for similar reasons as set forth in the rejection above. 


The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 4, and 7-14  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1, 9, and 10, the claim language “when the recommended route is not set” is unclear and renders the claims language ambiguous. 
The claim recites “not set” the recommended route, however, It is unclear what it means to “set” the recommended route. Therefore, it is unclear what it means to “not set” the recommended route. 
In particular, the claims do not positively recite a step where the recommended route is initially “set“. It appears that all of the steps of the claims depend upon the recommended route being “set” prior to performing the steps of the claims.  However, the claims do positively recite how or when the recommended route is set and what claim element, if any, is performing the step of setting of the recommended route. Furthermore, the claims recite “when the recommended route is not set” as an alternative to setting a recommended route, despite the lack of antecedent basis for initially setting the “recommended route”.
For the purposes of examination only, the Examiner has interpreted the above claim language to mean that a route is set automatically or as an alternative to a route that is “not set””. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 8-11, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Furuhata (US Publication No. 2013/0116919) in view of Sakei (US Publication No. 2001/0019309) and Otani (US Publication No. 20100268453).
Regarding claim 1, Furuhata teaches An in-vehicle device (see at least para.[0114], “navigation apparatus”) that outputs a guidance voice (see at least para.[0068], “voice message”) prior to reaching a guidance point to direct a user of the vehicle (see at least para.[0068], “guidance location”) along a recommended route (see at least para.[0097], “guide route” ) while voicing notification information transmitted from a server device (see at least para.[0032],” server 102”), the in-vehicle device comprising: 
a notification information acquisition unit (see at least para.[0046], “priority computation part 214”) that acquires the notification information transmitted from the server device (see at least para.[0032], ”server 102”); 
a traveling state evaluation unit that identifies a traveling state of the vehicle in which the in-vehicle device is mounted (para.[0030], “location/speed detection part 202”) and, when the notification information acquisition unit acquires the notification information (see at least para.[0046],”The voice guidance creation part 215 sorts voice messages into order from the highest priority based on the priority sent from the priority computation part 214”), evaluates appropriateness of voicing the notification information (see at least para.[0046],”The voice guidance creation part 215 sorts voice messages into order from the highest priority based on the priority sent from the priority computation part 214”) by referencing a predetermined notification start condition data structure that specifies an allowance of a distance (see at least para.[0090], “the priority becomes higher closer to the warning location”. Also, see at least para.[0087], “the priority is computed based on the speed of the vehicle, the distance to the guidance location”. Also, see at least Fig. 4-8, wherein the data in the memory anticipates the recited “data structures”) and a time from a present vehicle location to a nearest guidance point on the recommended route (see at least para.[0109], “based on the speed of the vehicle, the respective distances to the three warning locations, and the respective output times”, wherein Furuhata teaches using the length of time required for each notification message to determine overlap between the messages, wherein the corresponding distances seen in Fig. 4 and para.[0068] correspond to times to reach the guidance/hazard/business information locations associated with the vehicle speed, for example, (distance from vehicle to guidance location)/(vehicle speed)=(time for vehicle to reach guidance location). Also, see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed, which anticipates at least the distance and time required for each of the output messages with respect to a guidance location);
a guidance interference determination unit  (see at least para.[0046], “priority computation part 214”) that determines whether voicing the notification information will interfere with the guidance voice (see at least para.[0108], “the priority computation part 214 determines whether or not voice guidance will overlap”); 
and a voice output control unit (see at least para.[0046], “voice guidance creation part 215”) that postpones voicing the notification information when the guidance interference determination unit determines that voicing the notification information will interfere with the guidance voice (see at least para.[0111], “decides the output sequence such that outputting is performed in order from the highest priority voice message”, which anticipates “postponing” the messages with the least amount of priority)
wherein, when the traveling state evaluation unit determines that the allowance of the distance and/or the time is not met and evaluates that voicing the notification information is not appropriate: (see at least para.[0111], “the priority computation part 214 may cancel the outputting in order from the lowest priority voice message in accordance with the voice message output time”), 
the guidance determination unit does not determine whether voicing the notification information would interfere with the guidance voice (see at least para.[0111], “the priority computation part 214 may cancel the outputting in order from the lowest priority voice message in accordance with the voice message output time”, wherein Furuhata teaches cancelling a notification, wherein the cancelled notification is not determined to interfere with the guidance voice), and
the notification information is not voiced (see at least para.[0111], “the priority computation part 214 may cancel the outputting in order from the lowest priority voice message in accordance with the voice message output time”), 
when the traveling state evaluation unit determines that the allowance of the distance and the time is met and evaluates that voicing the notification information is appropriate: (see at least para.[0110], “based on the speed of the vehicle, the respective distances to the three warning locations, and the respective output times when the three voice messages are outputted, determines whether or not the voice message having the highest priority is capable of being outputted repeatedly”. wherein Furuhata teaches using the length of time required for each notification message to determine overlap between the messages, wherein the corresponding distances seen in Fig. 4 and para.[0068] correspond to times to reach the guidance/hazard/business information locations associated with the vehicle speed, for example, (distance from vehicle to guidance location)/(vehicle speed)=(time for vehicle to reach guidance location). Also, see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed, which anticipates at least the distance and time required for each of the output messages with respect to a guidance location), 
the guidance determination unit determines whether voicing the notification information would interfere with the guidance voice (see at least para.[ 0109], “determines whether or not the voice messages will overlap…Alternatively, in a case where the voice message outputs will not overlap”), and the notification information is voiced (see at least para.[0110], “determines whether or not the highest priority voice message can be outputted repeatedly”),
the traveling state evaluation unit evaluates the appropriateness of voicing the notification information on the recommended route (see at least para.[0108], “the priority computation part 214 determines whether or not voice guidance will overlap when the three voice messages are outputted in sequence”) and using a guidance point on the recommended route (see at least para.[0068], “guidance location”) to reference the predetermined notification start condition (see at least para.[0068], “guidance location”) data structure (see at least Fig. 4-8, wherein the data in the memory anticipates the recited “data structures”).
Furuhata does not expressly indicate when the recommended route is not set, setting a temporary recommended route. 
and a minimum distance and minimum time.
However, Sakei teaches when the recommended route is not set, setting a temporary recommended route (see at least para.[0185], Sakei teaches “even if the user does not set the route, the road where the user is now moving can be assumed as a temporary route”).
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata with the teachings of Sakei to set a temporary recommended route if a route is not set in order to improve the readability of a guiding route, as recognized by Sakei in at least para.[0060].  
Furuhata in view of Sakei does not expressly indicate a minimum distance and minimum time. 
However, Otani teaches a minimum distance and minimum time (see at least para. [0012], “It is preferable that the control means, in a case where the utterance start distance is equal to or longer than a distance from the speed measurement point to the guide point along the guidance route, causes the audio output means to output the guidance voice at the speed measurement point”, wherein Otani teaches an utterance start distance equal to or greater than a specified distance with respect to a guide point, wherein “equal to” a specified distance anticipates a “minimum distance”. Furthermore, the minimum distance is associated with a “minimum time”, for example, (distance from vehicle to guidance point)/(vehicle speed)=(time for vehicle to reach guidance point)). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Sakei with the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message and a minimum distance and time in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  

Regarding claim 4, Furuhata does not expressly indicate the predetermined notification start condition data structure further specifies a corresponding length range of a voice notification for each of a plurality of minimum distances and minimum times;  the voiced notification falls within the length range; and the traveling state evaluation unit evaluates that the notification information is appropriate for voicing when the minimum distance and minimum time, which correspond to the length range in which the voiced notification falls, on are both met. However, Furuhata anticipates outputting the notifications based on the relative length of each notification since the relative lengths of the voice messages are determined to overlap based on when each message begins and ends, as seen in at least para.[0004] and [0109] of Furuhata.
Furthermore, Otani teaches the predetermined notification start condition data structure further specifies a corresponding length range of a voice notification for each of a plurality of minimum distances and minimum times (see at least para.[0049], “FIG. 4 illustrates utterance reference points (Rl to R3) set for a guide point N, and speed measurement points (PVl to PV3) respectively set for the utterance reference points” and Fig. 1-10, wherein the Fig. 1-10 teaches corresponding “data structures“ in the system memory); 
the voiced notification falls within the length range (see at least para.[0070], “speed measurement points… utterance reference distances”, and Fig. 4, Otani teaches the distances and times required for the utterance with respect to the guidance points); and 
 the traveling state evaluation unit evaluates that the notification information is appropriate for voicing when the minimum distance and minimum time, which correspond to the length range in which the voiced notification falls, on are both met (see at least para.[0070], “speed measurement points… utterance reference distances… utterance time”, and Fig. 4, Otani teaches the distances and times required for the utterance with respect to the guidance points.), 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Sakei with the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  

Regarding claim 8, Furuhata teaches a display output control unit that identifies a spot on a map regarding a present vehicle location at a time when the notification information is acquired and displays a predetermined icon indicating acquisition of the notification information (see at least para.[0036], “map information of the map DB 205, and collectively outputs this information to the display output device 107”, and para.[0098], “navigation apparatus 101 combines map information in the map DB 205 with the guide route complete with hazard location information in the guide route storage DB 204, and displays this information on the display output device 107”, wherein it was well-known in the art at the time of the invention for navigation devices to use images or “icons” to display map data, including, but not limited to, vehicle location on a route and hazard icons).

Regarding claim 9, Furuhata teaches An in-vehicle system comprising: 
an in-vehicle device (see at least para.[0030], “a voice output part 216”) that outputs a guidance voice (see at least para.[0068], “voice message”) prior to reaching a guidance point (see at least para.[0068], “guidance location”) to direct a user of a vehicle along a recommended route (see at least para.[0097], “guide route”) while voicing notification information transmitted from a server device (see at least para.[0032] and [0041-0044], Furuhata teaches a server that sends information to the in-vehicle navigation device); 
and a navigation device (see at least para.[0114], “navigation apparatus”), comprising:
a position identification unit that identifies the present vehicle location (see at least para.[0030], “a location/speed detection part 202”), 
and a guidance control unit that performs guidance with the guidance voice by using the present vehicle location and a recommended route (see at least para.[0046], “a voice guidance creation part 215”), 
wherein the in-vehicle device comprises: 
a notification information acquisition unit (see at least para.[0046], “priority computation part 214”) that acquires the notification information transmitted from the server device (see at least para.[0032], ”server 102”), 
a traveling state evaluation unit that acquires the present vehicle location from the position identification unit, identifies a traveling state of the vehicle (para.[0030], “location/speed detection part 202”), and, when the notification information acquisition unit acquires the notification information (see at least para.[0046],”The voice guidance creation part 215 sorts voice messages into order from the highest priority based on the priority sent from the priority computation part 214”), evaluates appropriateness of voicing the notification information by referencing a predetermined notification start condition data structure that specifies an allowance of  a distance  (see at least para.[0046],”The voice guidance creation part 215 sorts voice messages into order from the highest priority based on the priority sent from the priority computation part 214”) and a time from the present vehicle  vehicle vehiclelocation to a nearest guidance point on the recommended route (see at least para.[0109], “based on the speed of the vehicle, the respective distances to the three warning locations, and the respective output times”, wherein Furuhata teaches using the length of time required for each notification message to determine overlap between the messages, wherein the corresponding distances seen in Fig. 4 and para.[0068] correspond to times to reach the guidance/hazard/business information locations associated with the vehicle speed, for example, (distance from vehicle to guidance location)/(vehicle speed)=(time for vehicle to reach guidance location). Also, see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed, which anticipates at least the distance and time required for each of the output messages with respect to a guidance location),
a guidance interference determination unit  (see at least para.[0046], “priority computation part 214”)  that determines whether voicing the notification information will interfere with the guidance voice of the guidance control unit (see at least para.[0108], “the priority computation part 214 determines whether or not voice guidance will overlap”), 
and a voice output control unit (see at least para.[0046], “voice guidance creation part 215”)  that postpones voicing the notification information when the guidance interference determination unit determines that voicing the notification information will interfere with the guidance voice (see at least para.[0111], “decides the output sequence such that outputting is performed in order from the highest priority voice message”, which anticipates “postponing” the messages with the least amount of priority),
wherein, when the traveling state evaluation unit determines that the allowance of the distance and and/or the time is not met, and evaluates that voicing the notification information is not appropriate (see at least para.[0111], “the priority computation part 214 may cancel the outputting in order from the lowest priority voice message in accordance with the voice message output time”):
the guidance determination unit does not determine whether voicing the notification information would interfere with the guidance voice (see at least para.[0111], “the priority computation part 214 may cancel the outputting in order from the lowest priority voice message in accordance with the voice message output time”, wherein Furuhata teaches cancelling a notification, wherein the cancelled notification is not determined to interfere with the guidance voice), and
the notification information is not voiced (see at least para.[0111], “the priority computation part 214 may cancel the outputting in order from the lowest priority voice message in accordance with the voice message output time”), 
when the traveling state evaluation unit determines that the allowance of the distance and the time is met and evaluates that voicing the notification information is appropriate: (see at least para.[0110], “based on the speed of the vehicle, the respective distances to the three warning locations, and the respective output times when the three voice messages are outputted, determines whether or not the voice message having the highest priority is capable of being outputted repeatedly”. wherein Furuhata teaches using the length of time required for each notification message to determine overlap between the messages, wherein the corresponding distances seen in Fig. 4 and para.[0068] correspond to times to reach the guidance/hazard/business information locations associated with the vehicle speed, for example, (distance from vehicle to guidance location)/(vehicle speed)=(time for vehicle to reach guidance location). Also, see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed, which anticipates at least the distance and time required for each of the output messages with respect to a guidance location)
the guidance determination unit determines whether voicing the notification information would interfere with the guidance voice voice (see at least para.[ 0109], “determines whether or not the voice messages will overlap…Alternatively, in a case where the voice message outputs will not overlap”), 
and the notification information is voiced (see at least para.[0110], “determines whether or not the highest priority voice message can be outputted repeatedly”).
the traveling state evaluation unit evaluates the appropriateness of voicing the notification information on the recommended route (see at least para.[0108], “the priority computation part 214 determines whether or not voice guidance will overlap when the three voice messages are outputted in sequence”) and using a guidance point on the recommended route (see at least para.[0068], “guidance location”) to reference the predetermined notification start condition (see at least para.[0068], “guidance location”) data structure (see at least Fig. 4-8, wherein the data in the memory anticipates the recited “data structures”).
Furuhata does not expressly indicate when the recommended route is not set, setting a temporary recommended route. 
and a minimum distance and minimum time.
However, Sakei teaches when the recommended route is not set, setting a temporary recommended route (see at least para.[0185], Sakei teaches “even if the user does not set the route, the road where the user is now moving can be assumed as a temporary route”).
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata with the teachings of Sakei to set a temporary recommended route if a route is not set in order to improve the readability of a guiding route, as recognized by Sakei in at least para.[0060].  
Furuhata in view of Sakei does not expressly indicate a minimum distance and minimum time. 
However, Otani teaches a minimum distance and minimum time (see at least para. [0012], “It is preferable that the control means, in a case where the utterance start distance is equal to or longer than a distance from the speed measurement point to the guide point along the guidance route, causes the audio output means to output the guidance voice at the speed measurement point”, wherein Otani teaches an utterance start distance equal to or greater than a specified distance with respect to a guide point, wherein “equal to” a specified distance anticipates a “minimum distance”. Furthermore, the minimum distance is associated with a “minimum time”, for example, (distance from vehicle to guidance point)/(vehicle speed)=(time for vehicle to reach guidance point)). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Sakei with the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message and a minimum distance and time in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  

Regarding claim 10, Furuhata teaches A notification information output method that outputs notification information by using an in-vehicle device (see at least para.[0114], “navigation apparatus”) that also outputs a guidance voice (see at least para.[0068], “voice message”)  prior to reaching a guidance point to direct a user of a vehicle along (see at least para.[0068], “guidance location”) a recommended route (see at least para.[0097], “guide route” ) while voicing a notification information transmitted from a server device (see at least para.[0032],” server 102”), 
wherein the in-vehicle device includes a notification information acquisition unit (see at least para.[0046], “priority computation part 214”), 
a traveling state evaluation unit ((para.[0030], “location/speed detection part 202”)), 
a guidance interference determination unit (see at least para.[0046], “priority computation part 214”), 
and a voice output control unit (see at least para.[0046], “voice guidance creation part 215”), 
and an output necessity determination unit (see at least para.[0032], “a guidance priority DB 212”), 
the method comprising:
acquiring, using the notification information acquisition unit (see at least para.[0046],”The voice guidance creation part 215 sorts voice messages into order from the highest priority based on the priority sent from the priority computation part 214”) notification information transmitted from the server device ((see at least para.[0032], ”server 102”);), 
identifying, using the traveling state evaluation unit, a traveling state of a vehicle in which the in-vehicle device is mounted (para.[0030], “location/speed detection part 202”), 
evaluating, using the traveling state evaluation unit when the notification information acquisition unit acquires the notification information (see at least para.[0046],”The voice guidance creation part 215 sorts voice messages into order from the highest priority based on the priority sent from the priority computation part 214”), appropriateness of voicing the notification information by referencing a predetermined notification start condition data structure that specifies an allowance of a distance (see at least para.[0046],”The voice guidance creation part 215 sorts voice messages into order from the highest priority based on the priority sent from the priority computation part 214”) and a time from a present vehicle location to a nearest guidance point on the recommended route (see at least para.[0109], “based on the speed of the vehicle, the respective distances to the three warning locations, and the respective output times”, wherein Furuhata teaches using the length of time required for each notification message to determine overlap between the messages, wherein the corresponding distances seen in Fig. 4 and para.[0068] correspond to times to reach the guidance/hazard/business information locations associated with the vehicle speed, for example, (distance from vehicle to guidance location)/(vehicle speed)=(time for vehicle to reach guidance location). Also, see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed, which anticipates at least the distance and time required for each of the output messages with respect to a guidance location), 
determining, using the guidance interference determination unit  (see at least para.[0046], “priority computation part 214”) whether voicing the notification information will interfere with the guidance voice (see at least para.[0108], “the priority computation part 214 determines whether or not voice guidance will overlap”), 
and postponing, using the voice output control unit (see at least para.[0046], “voice guidance creation part 215”) voicing the notification information when the guidance interference determination unit determines that voicing of the notification information will interfere with the guidance voice (see at least para.[0111], “decides the output sequence such that outputting is performed in order from the highest priority voice message”, which anticipates “postponing” the messages with the least amount of priority)
wherein, when the traveling state evaluation unit determines that the allowance of the distance and/or the time is not met and evaluates that voicing the notification information is not appropriate (see at least para.[0111], “the priority computation part 214 may cancel the outputting in order from the lowest priority voice message in accordance with the voice message output time”),:
not determining, using the guidance the guidance determination unit, whether voicing the notification information would interfere with the guidance voice (see at least para.[0111], “the priority computation part 214 may cancel the outputting in order from the lowest priority voice message in accordance with the voice message output time”, wherein Furuhata teaches cancelling a notification, wherein the cancelled notification is not determined to interfere with the guidance voice), and
not voicing the notification information (see at least para.[0111], “the priority computation part 214 may cancel the outputting in order from the lowest priority voice message in accordance with the voice message output time”),
 when the traveling state evaluation unit determines that the allowance of the distance and the time is met and evaluates that voicing the notification information  is appropriate (see at least para.[0110], “based on the speed of the vehicle, the respective distances to the three warning locations, and the respective output times when the three voice messages are outputted, determines whether or not the voice message having the highest priority is capable of being outputted repeatedly”. wherein Furuhata teaches using the length of time required for each notification message to determine overlap between the messages, wherein the corresponding distances seen in Fig. 4 and para.[0068] correspond to times to reach the guidance/hazard/business information locations associated with the vehicle speed, for example, (distance from vehicle to guidance location)/(vehicle speed)=(time for vehicle to reach guidance location). Also, see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed, which anticipates at least the distance and time required for each of the output messages with respect to a guidance location):
determining, using the guidance determination unit, whether voicing the notification information would interfere with the guidance voice (see at least para.[ 0109], “determines whether or not the voice messages will overlap…Alternatively, in a case where the voice message outputs will not overlap”), and
voicing the notification information (see at least para.[0110], “determines whether or not the highest priority voice message can be outputted repeatedly”).
the traveling state evaluation unit evaluates the appropriateness of voicing the notification information on the recommended route (see at least para.[0108], “the priority computation part 214 determines whether or not voice guidance will overlap when the three voice messages are outputted in sequence”) and using a guidance point on the recommended route (see at least para.[0068], “guidance location”) to reference the predetermined notification start condition (see at least para.[0068], “guidance location”) data structure (see at least Fig. 4-8, wherein the data in the memory anticipates the recited “data structures”).
Furuhata does not expressly indicate when the recommended route is not set, setting a temporary recommended route. 
and a minimum distance and minimum time.
However, Sakei teaches when the recommended route is not set, setting a temporary recommended route (see at least para.[0185], Sakei teaches “even if the user does not set the route, the road where the user is now moving can be assumed as a temporary route”).
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata with the teachings of Sakei to set a temporary recommended route if a route is not set in order to improve the readability of a guiding route, as recognized by Sakei in at least para.[0060].  
Furuhata in view of Sakei does not expressly indicate a minimum distance and minimum time. 
However, Otani teaches a minimum distance and minimum time (see at least para. [0012], “It is preferable that the control means, in a case where the utterance start distance is equal to or longer than a distance from the speed measurement point to the guide point along the guidance route, causes the audio output means to output the guidance voice at the speed measurement point”, wherein Otani teaches an utterance start distance equal to or greater than a specified distance with respect to a guide point, wherein “equal to” a specified distance anticipates a “minimum distance”. Furthermore, the minimum distance is associated with a “minimum time”, for example, (distance from vehicle to guidance point)/(vehicle speed)=(time for vehicle to reach guidance point)). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Sakei with the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message and a minimum distance and time in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  

Regarding claim 11, Furuhata teaches the time is greater than a reproduction time of the voiced notification information (see at least para.[0110], “based on the speed of the vehicle, the respective distances to the three warning locations, and the respective output times when the three voice messages are outputted, determines whether or not the voice message having the highest priority is capable of being outputted repeatedly”, wherein Furuhata teaches using the length of time required for each notification message to determine overlap between the messages, wherein the corresponding distances seen in Fig. 4 and para.[0068] correspond to times to reach the guidance/hazard/business information locations associated with the vehicle speed, for example, (distance from vehicle to guidance location)/(vehicle speed)=(time for vehicle to reach guidance location). Also, see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle, which anticipates determining the time that the vehicle will reach the point with respect to the vehicle speed, which anticipates at least the distance and time required for each of the output messages with respect to a guidance location).
Furuhata in view of Sakei does not expressly indicate a minimum time. 
However, Otani teaches a minimum time (see at least para. [0012], Otani teaches an utterance start distance equal to or greater than a specified distance with respect to a guide point, wherein “equal to” a specified distance anticipates a “minimum distance”. Furthermore, the minimum distance is associated with a “minimum time”, for example, (distance from vehicle to guidance location)/(vehicle speed)=(time for vehicle to reach guidance location)). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Sakei with the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message and a minimum distance and time in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  

Regarding claim 13, Furuhata teaches the guidance voice is output at a guidance start point distance prior to reaching the nearest guidance point (see at least para.[0107], Furuhata teaches outputting the guidance voice prior to the guidance location); 
and the distance is greater than the guidance start point distance (see at least para.[0004] and [0109], Furuhata teaches using the length of each notification message to determine overlap of each message).
Furuhata in view of Sakei does not expressly indicate a minimum distance. 
However, Otani teaches a minimum distance (see at least para. [0012], Otani teaches an utterance start distance equal to or greater than a specified distance with respect to a guide point, wherein “equal to” a specified distance anticipates a “minimum distance”. Furthermore, the minimum distance is associated with a “minimum time”, for example, (distance from vehicle to guidance location)/(vehicle speed)=(time for vehicle to reach guidance location)). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Sakei with the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message and a minimum distance and time in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  

Regarding claim 14, Furuhata teaches the voiced notification information, when evaluated as appropriate by the traveling state evaluation unit (see at least para.[0088-0089], Furuhata teaches outputting different notification messages based on vehicle speed and distance), 
completes reproduction prior to a guidance start point distance in which the guidance voice output is started (see at least para.[0111], Furuhata teaches the messages are output in order without overlap, which anticipates outputting each message completely before the next message is output is started).

6.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furuhata (US Publication No. 2013/0116919) in view of Sakei (US Publication No. 2001/0019309) and Otani (US Publication No. 20100268453), as applied to claim 1 above, and further in view of Hashizume (US Publication No. 2006/0069500).
Alternatively, claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Furuhata (US Publication No. 2013/0116919) in view of Sakei (US Publication No. 2001/0019309) and Otani (US Publication No. 20100268453), as applied to claim 1 above, and further in view of Kim (US Publication No. 2005/0278118).
Regarding claim 7, Furuhata teaches the traveling state evaluation unit evaluates appropriateness of voicing the notification information according to a road including a present vehicle location and a running direction (see at least para.[0087-0090], Furuhata teaches the priority of the notification is based on the distance to the point where a specific notification or guidance will be output with respect to the speed of the vehicle and the current location of the vehicle, wherein the vehicle is travelling in a direction towards the guidance point).
Furuhata does not expressly indicate the traveling state evaluation unit evaluates appropriateness of voicing the notification information according to a shape of a road. 
However, Hashizume teaches the traveling state evaluation unit evaluates appropriateness of voicing the notification information according to a shape of a road including a present vehicle location and a running direction (see at least para.[0071-0075], Hashizume teaches outputting messages based on the road shape, current position and the direction of travel of a vehicle). 
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Sakei and Otani with the teachings of Hashizume to output a guidance voice with respect to at least the shape of a road, a present location and a running direction in order to effectively provide verbal navigation for a driver, as recognized by Hashizume.  
Alternatively to Hashizume, Kim teaches the traveling state evaluation unit evaluates appropriateness of voicing the notification information according to a shape of a road including a present vehicle location and a running direction (see at least para.[0007], Kim teaches outputting messages base on the road shape, current position and the direction of travel of a vehicle).
Therefore it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Sakei and Otani with the teachings of Kim to output a guidance voice with respect to at least the shape of a road, a present location and a running direction in order to effectively provide verbal navigation for a driver, as recognized by Kim in at least para.[0007].  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Furuhata (US Publication No. 2013/0116919) in view of Sakei (US Publication No. 2001/0019309) and Otani (US Publication No. 20100268453), as applied to claim 1 above, and further in view of Sato (US Publication No. 2013/0013200). 
Regarding claim 12, Furuhata teaches a vehicle speed sensor to detect the vehicle speed (see at least para.[0033], Furuhata teaches detecting the speed of the vehicle), 
wherein the distance is configured to be greater than: a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information (see at least para.[0004] and [0109], Furuhata teaches using the length of each notification message to determine overlap of each message, which anticipates the use of well-known mathematical relationships that  demonstrate that a minimum amount of distance required for each message is calculated by multiplying the current speed of the vehicle by the length of time required for each message. Therefore, Furuahata anticipates that any distance equal to or greater than “a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information” will be sufficient to output the message. Also, see at least para.[0068] and Fig. 4, Furuhata teaches minimum distances to guidance locations).
Although Furuhata does not expressly indicate a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to use well-known mathematical relationships to determine the minimum distance based on the finite number of predictable solutions, such as the use of multiplication, with a reasonable expectation of success. 
Furuhata in view of Sakei does not expressly indicate a minimum distance. 
However, Otani teaches a minimum distance (see at least para. [0012], Otani teaches an utterance start distance equal to or greater than a specified distance with respect to a guide point, wherein “equal to” a specified distance anticipates a “minimum distance”). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art to modify the teachings of Furuhata in view of Sakei with the teachings of Otani to output a guidance voice with respect to at least the length of the guidance voice message and a minimum distance and time in order to effectively provide verbal navigation for a driver, as recognized by Otani in at least the Abstract.  
Furthermore, Sato teaches a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information (see at least para.[0121], Sato teaches a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information). 
Therefore, it would have been prima facie obvious for one of ordinary skill in the art at the time of the invention to modify Furuhata in view of Sakei and Otani with the teachings of Sato to use a distance expressed by the vehicle speed multiplied by a reproduction time of the voiced notification information in order to determine the amount of distance required to output a message based on the vehicle speed and improve the timing of message outputs, as recognized by Sato in at least para.[0007].

				Citation of Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Janke (US Publication No. 20100231419): Paragraph [0026] of Janke teaches that it was known in the art at the time of the invention to display icons with respect to route data and hazards. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON C SMITH whose telephone number is (571)272-9377. The examiner can normally be reached 10:00AM-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christian Chace can be reached on 571-272-4190. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/A.C.S/Examiner, Art Unit 3665                                                                                                                                                                                                        /CHRISTIAN CHACE/Supervisory Patent Examiner, Art Unit 3665